PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/685,223
Filing Date: 24 Aug 2017
Appellant(s): Labcon, North America



__________________
Brian I. Marcus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed on 04/11/2022 and 04/21/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
35 USC paragraph 101 rejection has been withdrawn by the Examiner.
35 USC paragraph 103 rejection - Cockman in view of Dean and Fremin in view of Dean have been withdrawn by the Examiner.
 (2) Response to Argument
Appellant states that the invention is directed to a container with a thermochromic properties that block wavelengths of light that would alter the fluid. “the key here is that different fluids are sensitive to different wavelengths of light” ( page 7 of Arguments).
The thermochromic properties of the first container are customized for the first fluid, the thermochromic properties of the second container are customized for the second fluid.
Appellants states that the references fail to suggest these features. This argument is not persuasive because this limitation has not been claimed. 
It is the claim that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 

With respect to Cockman in view of Yang: Appellant states that the container of Cockman may be customized for coffee but not customized to hold coffee by configuring the thermochromic material to block a wavelength of light to which the coffee is sensitive (page 8 of Arguments).
This argument is not persuasive because: 
A) Appellant does not claim how particularly the container is customized/ configured.
B) it is considered that, if the coffee is being held in the particular container with the particular thermochromic material/ walls, that would mean that that particular container and the thermochromic material would be customized/ configured to hold the coffee at the particular temperature. Although it could be interpreted that the thermochromic material of Cockman would reflect the wavelengths which would affect cooling or heating the coffee to bring its temperature to the undesired temperature, thus, the temperature the coffee/ fluid is sensitive, Although Cockman it is well known in the art that thermochromic material blocks some light and allows another light, the Examiner uses Dean to remedy this deficiency.
Appellant states that Yang is silent so as to customizing thermochromic properties of a container (page 8 and page 9 of Arguments).
This argument is not persuasive because Cockman teaches what is interpreted by the Examiner as customizing, i.e., making/ adapting/ selecting/ composing the thermochromic wall container holding a suitable temperature for the particular/ special fluid/ coffee. In fact, both, Cockman and Yang, teach customizing/ making a container having a thermochromic material.
Appellant states that Yang is silent so as to protecting the fluid (page 8 of Arguments).
This argument is not persuasive because this limitation, protecting the fluid, has not been claimed. It is the claim that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 

Appellant states that the terms specific and customizing have not been addressed (Page 9 of Arguments).
Please note, without claiming particular steps of customizing, the term customizing is interpreted by the Examiner as making/ adapting/ selecting/ configuring/ composing.
Please note, coffee is considered to be a specific fluid. (Please note, the term specific fluid is broad and relative term. Any fluid placed in the thermochromic container could be considered as a specific fluid, since it has its own properties: desired temperature, boiling temperature, composition, etc.).
With respect to Fremin in view of Yang: Appellant states that Fremin is wholly unrelated to protecting fluid (page 10 of Arguments). 
This argument is not persuasive because this limitation has not been claimed. It is the claim that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices, Inc. 7 USPQ 1064. 

Appellant states that Yang is silent so as customizing the thermochromic properties of a container.
This argument is not persuasive because Fremin teaches what is interpreted by the Examiner as customizing, i.e., making the thermochromic wall container holding a suitable temperature for the particular/ special fluid/ coffee. In fact, both, Fremin and Yang, teach customizing/ making/ adapting/ selecting thermochromic material for a container that would be suitable for the particular fluid.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        
Conferees:
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                        
Lisa Caputo, SPE AU 2855
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.